Title: James Ronaldson to Thomas Jefferson, 20 March 1809
From: Ronaldson, James
To: Jefferson, Thomas


          Sir  Philadelphia March 20 1809
           I take the liberty of inclosing coppy of a bill now before the Legistlature of Penny, that may be considered as passed, wanting only the concurrence of the H R to some amendments made by the Senate I think it will confer honor on the Legistlature and produce incalculable benefit to the state; It is gratifying to observe the good sense and sound policy embraced in this bill, and if we may judge by the change of sentiment that has taken place amongst the farmers on this subject, it will soon be extended to all the populous counties in the state, so strong were the prejudices against taxing dogs; that a few years ago it was with difficulty a law could be got for the county of Delaware, and was so modified it could not go into operation until it met the approbation of the Grand Jury of the County, and several juries met and rejected it, even after it was adopted litigeous persons were found, who disputed it constitutionality, Saying the “Legistlature had no right to delegate to any body the power of imposing Taxes” to remove this objection the last section has been introduced into the bill and Delaware county included in this new act
          I hope the specimens of wool were safely received and will be usefull
          With sentiments of Respect & esteem I am Your well wisher James Ronaldson
        